Exhibit 10.23

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into as of this 28th day of July, 2003, by and
between Immucor, Inc., a Georgia corporation with its executive offices at 3130
Gateway Drive, Norcross, Georgia 30071 (herein referred to as “Employer” or the
“Company”), and Didier Lanson, residing at 8 rue de l’Oasis, 92800 Puteaux,
France (herein referred to as “Employee”).

 

WITNESSETH

 

WHEREAS, the parties hereto desire to enter into an agreement for Employer’s
employment of Employee on the terms and conditions hereinafter states.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereby agree as follows:

 

1.     Relationship Established

 

Employer hereby employs Employee as Director of European Operations of
Employer’s subsidiaries in Europe (Germany, Italy, Spain, Belgium, and Portugal)
to perform the services and duties normally and customarily associated with
Employee’s position, such duties as specified in the Employer’s bylaws, and such
other duties as may from time to time be specified by the Employer’s Board of
Directors. Employee will be retained in this position during the term of his
employment under this Employment Agreement, and hereby agrees to perform such
services and duties in this capacity.

 

2.     Extent of Services

 

Employee shall devote substantially all his business time, attention, skill and
efforts to the performance of his duties hereunder, and shall use his best
efforts to promote the success of the Employer’s business.

 

3.     Term of Employment

 

Employee’s employment hereunder shall commence on July 28, 2003 (hereinafter
called the “Effective Date,” and shall continue for a period of twelve (12)
months, unless sooner terminated by the first to occur of the following:

 

(a)   The death or complete disability of Employee. “Complete disability,” as
used herein, shall mean the inability of Employee, due to illness, accident or
any other physical or mental incapacity, to perform the services provided for
hereunder for an aggregate of 12 months during the term hereof.

 

(b)   The discharge of Employee by Employer for Cause. Employee’s discharge
shall be “for Cause” if due to any of the following:

 

--------------------------------------------------------------------------------


 

(i)            Employee’s dishonesty,

(ii)           An act of defalcation committed by Employee,

(iii)          Employee’s continuing inability or refusal to perform reasonable
duties assigned to him hereunder (unless such refusal occurs following the
occurrence of a Change of Control, as defined herein) or

(iv)          Employee’s moral turpitude.

 

Disability because of illness or accident or any other physical or mental
disability shall not constitute a basis for discharge for Cause.

 

(c)   The discharge of Employee by Employer without Cause (which shall be deemed
to have occurred if Employee’s employment hereunder terminates under Section 7
hereof).

 

(d)   At Employee’s request and with the express prior written consent of
Employer.

 

(e)   At Employee’s election upon 120 days notice (or such lesser notice as
Employer may accept), without the express prior written consent of Employer.

 

(f)    At the end of the term of the Agreement, or any extension thereof, if
either the Employer or Employee gives 60 days notice to the other of non-renewal
of the Agreement.

 

If not sooner terminated under the provisions of paragraphs 3(a) through
3(f) above, the term of Employee’s employment hereunder shall automatically
renew for an additional periods of twelve (12) months.

 

4.     Compensation

 

(a)   Subject to the provisions of Section 4(d), Employer will pay to Employee
as base compensation for the services to be performed by him hereunder the base
compensation specified on Schedule A attached hereto. Schedule A may be amended
from time to time upon the parties’ revision and reexecution thereof, whereupon
the amended Schedule A shall be attached hereto; provided, however, the amended
Schedule A shall be effective upon such reexecution, whether or not it is
attached hereto.

 

(b)   The Employee may be entitled to additional bonus compensation as may be
determined by the Board of Directors of Employer from time to time, any such
determination to be final, binding and conclusive on Employee and all other
persons.

 

(c)   In the event Employee’s employment shall terminate under
Section 3(c) hereof, the Employee shall be paid an amount equal to the Average
Annual Compensation payable to Employee under Schedule A for the remainder of
the term of this Agreement in accordance with the payment schedule set forth on
Schedule A, to be paid over the remainder of the term of this Agreement
following termination. For purposes of this Section, “Average Annual
Compensation” shall mean the Employee’s annual base compensation payable to
Employee under Section A in accordance with the payment schedule set forth in
Schedule A together with his Average Bonus. “Average Bonus” shall mean the
average bonus paid to employee over the last two years in which the Employee was
eligible to receive a bonus or such lesser number of years in which Employee was
eligible to receive a bonus.

 

(d)   In the event Employee’s employment shall terminate under Section 3(a),
3(b), 3(d), 3(e) or 3(f) hereof, all of Employer’s obligations to Employee
hereunder will cease automatically and Employee shall only be entitled to
compensation accrued through the date of termination.

 

2

--------------------------------------------------------------------------------


 

5.     Expenses

 

Employee shall be entitled to receive reimbursement for, or payment directly by
the Employer of, all reasonable expenses incurred by Employee at the request of
the Employer in the performance of his duties under this Agreement, provided
that Employee accounts therefor in writing and that such expenses are ordinary
and necessary business expenses of the Employer within the meaning of
Section 162 of the Internal Revenue Code of 1986 as amended. The employee will
be entitled to receive an annual automobile allowance in the amount of $9,600.00
payable in twelve monthly installments.

 

6.     Insurance and Other Fringe Benefits

 

Employer will provide Employee with (a) health insurance, dental insurance,
long-term disability insurance, paid vacations and other fringe benefits as
defined by the French Social Security System and French social security
contributions will be paid by the employee on behalf of the employer on the
compensation in France remunerating an activity performed in European countries,
and (b) life insurance for the benefit of the Employee and/or Employer, as
provided on Schedule B attached hereto. Schedule B may be amended from time to
time upon the parties’ revision and re-execution thereof, whereupon the amended
Schedule B shall be attached hereto; provided, however, the amended Schedule B
shall be effective upon such re-execution, whether or not it is attached hereto.

 

7.     Termination of Employment Upon Sale or Change of Control of Employer’s
Business; Severance

 

(a)   Notwithstanding anything to the contrary contained in this Agreement,
either Employer or Employee may terminate Employee’s employment hereunder if any
of the following events occur:

 

(i)            Sale of Employer’s Assets. The sale of all or substantially all
of Employer’s assets to a single purchaser or group of associated purchasers,
whether in a single transaction or a series of related transactions.

 

(ii)           Sale of Employer’s Shares. The sale, exchange, or other
disposition, in one transaction, or in a series of related transactions, of
twenty percent (20%) or more of Employer’s outstanding shares of capital stock.

 

(iii)          Merger or Consolidation. The merger or consolidation of Employer
in a transaction or series of transactions in which Employer’s shareholders
receive or retain less than fifty percent (50%) of the outstanding voting shares
of the new or surviving corporation.

 

(iv)          Other Changes in Control. The occurrence of any change in control
of the Employer within the meaning of federal securities law.

 

(b)   If, within 60 days after an event described in Sections 7(a)(i), (a)(ii),
(a)(iii) or (a)(iv) (a “Change of Control”), the Employee voluntarily terminates
his employment with the Employer, or if within two years after a Change of
Control Employer terminates Employee’s employment (whether for Cause or without
Cause) the Employer terminates Employee’s employment, then Employer shall pay
Employee (instead of the amount specified in Section 4(c), if any, but together
with the amount specified in Section 7(d), if any) an amount equal to two times
the Employee’s Average Annual Compensation (as defined below), to be paid in a
single payment at the time of termination. In consideration of such payment and
his

 

3

--------------------------------------------------------------------------------


 

employment hereunder through the date of such termination, Employee agrees to
remain bound by the provisions of this agreement which specifically relate to
periods, activities or obligations upon or subsequent to the termination of
Employee’s employment.

 

(c)   Upon a Change of Control, Employee’s existing options under any Immucor
Inc. (the “Company”) option plan, including the Company’s 1990 Stock Option
Plan, the Company’s 1995 Stock Option Plan, and the Company’s 1998 Stock Option
Plan, if any, shall immediately vest and become exercisable in full and shall
remain exercisable for the full term stated in such option plan or in any stock
option agreement between the Company and the Employee.

 

(d)   If, within 60 days after a Change of Control, either the Employee
voluntarily terminates his employment with the Employer or the Employer
terminates Employee’s employment other than for Cause, then Employer shall pay
to Employee an outplacement assistance benefit for the purpose of assisting
Employee with counseling, travel and other expenses related to finding new
employment. Such amount shall be paid in cash in the amount specified on
Schedule A attached hereto. Schedule A may be amended from time to time upon the
parties’ revision and re-execution thereof, whereupon the amended Schedule A
shall be attached hereto; provided, however, the amended Schedule A shall be
effective upon such re-execution, whether or not it is attached hereto.

 

(e)   For purposes of this Section, “Average Annual Compensation” shall mean the
Employee’s annual base compensation payable to Employee under Schedule A in
accordance with the payment schedule set forth on Schedule A together with his
Average Bonus. “Average Bonus” shall mean the average of the bonuses paid to
Employee over the last two years (or such lesser number of years in which
Employee was eligible to receive a bonus) in which the Employee was eligible to
receive a bonus.

 

8.     Employee shall promptly reimburse Employee for any and all legal fees and
expenses incurred by him as a result of a termination of employment described in
Section 7(b), including without limitation all fees and expenses incurred to
enforce the provision of this Agreement.

 

9.     Prohibited Practices

 

During the term of Employee’s employment hereunder, for a period of two years
after such employment is terminated for any reason, in consideration of the
compensation being paid to Employee hereunder, Employee shall:

 

(a)   not solicit business from anyone who is or becomes an active or
prospective customer of Employer or its affiliates and with whom the Employee
had dealt with or had material contact during his term of employment under this
Agreement.

 

(b)   not solicit for employment or hire any employee or Employer or its
affiliates that the Employee had contact with during his term of employment
under this Agreement.

 

10.   Non-Disclosure

 

a.  Protection of Trade Secrets. Employee acknowledges that during the course of
his or her employment, Employee will have significant access to, and involvement
with, the Company’s Trade Secrets and Confidential Information. Employee agrees
to maintain in strict confidence and, except as necessary to perform his or her
duties for the Company, Employee agrees not to

 

4

--------------------------------------------------------------------------------


 

use or disclose any Trade Secrets of the Company during or after his or her
employment. Employee agrees that the provisions of this subsection shall be
deemed sufficient to protect Trade Secrets of third parties provided to the
Company under an obligation of secrecy. As provided by Georgia statutes, “Trade
Secret” shall mean any information (including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers) that: (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

 

b.  Protection of Other Confidential Information. In addition, Employee agrees
to maintain in strict confidence and, except as necessary to perform his or her
duties for the Company, not to use or disclose any Confidential Information of
the Company during his or her employment and for a period of 12 months following
termination of Employee’s employment. “Confidential Information” shall mean any
internal, non-public information (other than Trade Secrets already addressed
above) concerning (without limitation) the Company’s financial position and
results of operations (including revenues, assets, net income, etc.); annual and
long-range business plans; product or service plans; marketing plans and
methods; training, educational and administrative manuals; supplier information
and purchase histories; customers or clients; personnel and salary information;
and employee lists. Employee agrees that the provisions of this subsection shall
be deemed sufficient to protect Confidential Information of third parties
provided to the Company under an obligation of secrecy.

 

c.  Rights to Work Product. Except as expressly provided in this Agreement, the
Company alone shall be entitled to all benefits, profits and results arising
from or incidental to Employee’s performance of his or her job duties to the
Company. To the greatest extent possible, any work product, property, data,
invention, “know-how,” documentation or information or materials prepared,
conceived, discovered, developed or created by Employee in connection with
performing his or her employment responsibilities during Employee’s employment
with the Company shall be deemed to be “work made for hire” as defined in the
Copyright Act, 17 U.S.C.A. §101 et seq., as amended, and owned exclusively and
perpetually by the Company. Employee hereby unconditionally and irrevocably
transfers and assigns to the Company all intellectual property or other rights,
title and interest Employee may currently have (or in the future may have) by
operation of law or otherwise in or to any work product. Employee agrees to
execute and deliver to the Company any transfers, assignments, documents or
other instruments which the Company may deem necessary or appropriate to vest
complete and perpetual title and ownership of any work product and all
associated rights exclusively in the Company. The Company shall have the right
to adapt, change, revise, delete from, add to and/or rearrange the work product
or any part thereof written or created by Employee, and to combine the same with
other works to any extent, and to change or substitute the title thereof, and in
this connection Employee hereby waives the “moral rights” of authors as that
term is commonly understood throughout the world including, without limitation,
any similar rights or principles of law which Employee may now or later have by
virtue of the law of any locality, state, nation, treaty, convention or other
source. Unless otherwise specifically agreed, Employee shall not be entitled to
any additional compensation, beyond his or her salary, for any exercise by the
Company of its rights set forth in the preceding sentence.

 

d.  Return of Materials. Employee shall surrender to the Company, promptly upon
its request and in any event upon termination of Employee’s employment, all
media, documents, notebooks, computer programs, handbooks, data files, models,
samples, price lists, drawings, customer

 

5

--------------------------------------------------------------------------------


 

lists, prospect data, or other material of any nature whatsoever (in tangible or
electronic form) in the Employee’s possession or control, including all copies
thereof, relating to the Company, its business, or its customers. Upon the
request of the Company, employee shall certify in writing compliance with the
foregoing requirement.

 

11.   Severability

 

It is the intention of the parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time or to apply to business activities which is not permitted by applicable
law, or in any way construed to be too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under applicable law, a
court of competent jurisdiction shall construe and interpret or reform this
Section to provide for a covenant having the maximum enforceable geographic
area, time period and any other provisions (not greater than those contained
herein) as shall be valid and enforceable under such applicable law.

 

If any provision contained in this Section shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

12.   Waiver of Provisions

 

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Agreement
shall not be deemed a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term or condition or of any other term of
condition of this Agreement, unless such waiver’s contained in a writing signed
by the party against whom the waiver or relinquishment is sought to be enforced.

 

13.   Notices

 

Any notice or other communication to a party required or permitted hereunder
shall be in a writing and shall be deemed sufficiently given when received by
the party (regardless of the method of delivery), or if sent by registered or
certified mail, postage and fees prepaid, addressed to the party as follows, on
the third business day after mailing:

 

(a)           If to Employer:      3130 Gateway Drive

Norcross, GA 30071

 

(b)           If to Employee:     8 rue de l’Oasis

92800 Puteaux

France

 

or in each case to such other address as the party may time to time designate in
writing to the other party.

 

14.   Governing Law

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Georgia.

 

6

--------------------------------------------------------------------------------


 

15.   Enforcement

 

In the event of any breach or threatened breach by Employee of any covenant
contained in Sections 9 or 10 hereof, the resulting injuries to the Company
would be difficult or impossible to estimate accurately, even though irreparable
injury or damages would certainly result. Accordingly, an award of legal
damages, if without other relief, would be inadequate to protect the Company.
Employee, therefore, agrees that in the event of any such breach, the Company
shall be entitled to obtain from a court of competent jurisdiction an injunction
to restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief. Should
the Company have cause to seek such relief, no bond shall be required from the
Company, and Employee shall pay all attorney’s fees and court costs which the
Company may incur to the extent the Company prevails in its enforcement action.

 

16.   Entire Agreement; Modification and Amendment

 

This Agreement contains the sole and entire agreement between the parties and
supersedes all prior discussions and agreements between the parties with respect
to the matters addressed herein, and any such prior agreement shall, from and
after the date hereof, be null and void. This Agreement and the attached
Schedules shall not be modified or amended except by an instrument in writing
signed by the parties hereto.

 

17.   Parties Benefited

 

This Agreement shall insure to the benefit of, and be binding upon, Employee,
his heirs, executors and administrators, and Employer, its subsidiaries,
affiliates, and successors.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first mentioned above.

 

 

IMMUCOR, INC.

EMPLOYEE

 

 

 

 

By:

/s/ DR. GIOACCHINO DE CHIRICO

 

By:

/s/ DIDIER LANSON

 

 

Gioacchino De Chirico, President

 

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EMPLOYMENT AGREEMENT DATED JULY 28, 2003 BY AND BETWEEN IMMUCOR, INC. AND DIDIER
LANSON.

 

Base compensation: $100,000.00 a year payable in twelve installments every
month.

 

Outplacement Assistance Benefit: $15,000.00

 

 

Immucor, Inc.

Employee

 

 

 

 

By:

/s/ DR. GIOACCHINO DE CHIRICO

 

By:

/s/ DIDIER LANSON

 

 

Gioacchino De Chirico, President

 

 

 

 

 

 

Date:

July 28, 2003

Date:

July 28, 2003

 

 

(This Schedule A supersedes and replaces any Schedule A previously executed by
the parties hereto.)

 

8

--------------------------------------------------------------------------------


 

SCHEDULE B

 

EMPLOYMENT AGREEMENT DATED July 28, 2003 BY AND BETWEEN IMMUCOR, INC. AND DIDIER
LANSON.

 

Life Insurance for the Benefit of Employee:

 

Insured:

 

Face Amount: Premium reimbursement of $2,500.00 annually

 

Owner of Policy:           Employer

 

Policy Number:

 

Insurance Company:

 

 

Immucor, Inc.

Employee

 

 

 

 

By:

/s/ DR. GIOACCHINO DE CHIRICO

 

By:

/s/ DIDIER LANSON

 

 

Gioacchino De Chirico, President

 

 

 

 

Date:

July 28, 2003

Date:

July 28, 2003

 

 

(This Schedule B supersedes and replaces any Schedule B previously executed by
the parties hereto.)

 

9

--------------------------------------------------------------------------------